I115th CONGRESS1st SessionH. R. 852IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2017Mr. Beyer (for himself, Mr. Larsen of Washington, Ms. Eddie Bernice Johnson of Texas, Mr. Price of North Carolina, Mr. Courtney, Mr. Swalwell of California, Mr. Yarmuth, Mr. Payne, Ms. Slaughter, Mr. Heck, Mr. Welch, Mr. Norcross, Mr. Soto, Mr. Tonko, Mr. Cohen, Ms. DeLauro, Mr. Sarbanes, Miss Rice of New York, Mr. Pocan, Mr. Brady of Pennsylvania, Ms. Speier, Mr. Crowley, Ms. Norton, Ms. Schakowsky, Ms. McCollum, Mr. Ellison, Mr. Carson of Indiana, Ms. Jayapal, Mr. Conyers, Ms. Lofgren, Mr. Kind, Mr. McGovern, Mr. Connolly, Mr. Kildee, Ms. Kaptur, Mr. Danny K. Davis of Illinois, Ms. Clark of Massachusetts, Ms. Velázquez, Mrs. Dingell, Mr. Lewis of Georgia, Mr. Moulton, Mr. Sean Patrick Maloney of New York, Ms. Esty, Mrs. Napolitano, Mr. Serrano, Mr. Quigley, Mr. Cartwright, Mr. Delaney, Ms. Shea-Porter, Mr. Rush, Mrs. Watson Coleman, Mr. Michael F. Doyle of Pennsylvania, Mr. Sires, Mr. Butterfield, Ms. Eshoo, Mr. Pascrell, Ms. Bonamici, Mr. Nadler, Mr. Kennedy, Mr. Cummings, Ms. Pingree, Mr. Hastings, Mr. Walz, Mr. Gutiérrez, Mr. Cárdenas, Mr. O'Rourke, Mr. Higgins of New York, Mr. Larson of Connecticut, Mr. Keating, Mr. DeFazio, Mr. Espaillat, Mr. Suozzi, Mr. Jeffries, Mr. Cicilline, Mr. Ted Lieu of California, Ms. Lee, Mr. Scott of Virginia, Mr. Himes, Mr. Blumenauer, Mr. Brendan F. Boyle of Pennsylvania, Mr. Grijalva, Ms. DelBene, Ms. Judy Chu of California, Ms. Meng, Mr. Raskin, Ms. Tsongas, Mr. Engel, Mr. McEachin, Mr. Garamendi, Ms. Titus, Mr. Levin, Mrs. Carolyn B. Maloney of New York, Mr. Langevin, Ms. Clarke of New York, Mr. Doggett, Mr. Lynch, and Ms. Matsui) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide that an alien may not be denied admission or entry to the United States, or other immigration benefits, because of the alien’s religion, and for other purposes. 
1.Short titleThis Act may be cited as the Freedom of Religion Act of 2017. 2.Prohibition on denying admission, entry, or other benefit because of religion (a)In generalChapter 2 of title I of the Immigration and Nationality Act (8 U.S.C. 1181 et seq.) is amended by inserting after section 219 the following: 
 
220.Prohibition on denying admission, entry, or other benefit because of religion 
(a)In generalNotwithstanding any other provision of the immigration laws, an alien may not be denied entry, reentry, or admission to the United States, or any other immigration benefit, because of the alien’s religion or lack of religious beliefs. (b)ConstructionNothing in subsection (a) shall be construed to affect the authorities under section 212(f), subsections (h) and (i) of section 221, or any other provision of the immigration laws, when exercised on a case-by-case basis with respect to an individual who a consular officer, an immigration officer, the Attorney General, the Secretary of State, the Secretary of Homeland Security, or the President determines may pose a threat to United States national security interests.. 
(b)Clerical amendmentThe table of contents for the Immigration and Nationality Act is amended by inserting after the item relating to section 219 the following:   Sec. 220. Prohibition on denying admission, entry, or other benefit because of religion.. 